IN THE SUPREME COURT OF THE STATE OF DELAWARE

    JESSICA ZEDLER,1                          §
                                              §   No. 479, 2018
          Respondent Below–                   §
          Appellant,                          §
                                              §
          v.                                  §   Court Below–Family Court
                                              §   of the State of Delaware
    ANDREW E. DOBSON,                         §
                                              §   File No. CN17-01557
          Petitioner Below–                   §   Petition No. 18-00804
          Appellee.                           §

                               Submitted: April 8, 2019
                               Decided:   April 15, 2019
                               Corrected: May 30, 2019

                                       ORDER

         It appears to the Court that, on March 12, 2019, the Chief Deputy Clerk issued

a notice, sent by certified mail, to the appellant to show cause why her appeal should

not be dismissed for her failure to file her opening brief. The appellant failed to

accept service of the notice, which was resent to her by first class mail at the address

she provided. The appellant has failed to respond to the notice to show cause within

the required ten-day period.          Thus, dismissal of this action is deemed to be

unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Gary F. Traynor
                                             Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).